Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At lines 7-8 of independent claim 15, “two open helicoid bodies having a respective central screw axis, the screw axes of the helicoid bodies being parallel to one another” (Exr’s emphasis) is indefinite. Since each of the two helicoid bodies has a central screw axis, the limitation should instead read “two... helicoid bodies, having respective central screw axes.”  Moreover, the two axes are not just parallel but, more accurately, “collinear,” which should therefore be recited. 
Recited in the last three lines of claim 15 is “the cross-sectional surface of the tubular element, in terms of size and shape, being only insignificantly larger than the maximum cross-sectional surface of the heating resistor” (Exr’s emphasis).
“[I]n terms of shape and size” is indefinite because the “terms” in which the “shape and size” of the surface are represented are not specified. The tubular element “cross-sectional surface” apparently lies in a plane perpendicular to the tubular element axis, and refers to a surface forming the tubular element interior cross-section, which is the same shape, but proportionately (yet “insignificantly”) larger than, the cross-sectional surface of the heating resistor, which likewise lies in a plane perpendicular to 
Allowable Subject Matter
Claims 15-26 would appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/23/2021